Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/16/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “at least a second electrode” in line 9. However, it is unclear what exactly the term “a” represents and therefore this claim is rendered as indefinite.
Claim 1 recites “at least a scanning line and at least a
Claim 1 recites the limitation "the scanning lines" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the pixel circuit” in line 4. However, it is unclear what exactly the term “circuit” represents single or plural, and therefore this claim is rendered as indefinite.
Claim 2 recites the limitation "the data lines" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “one switching device” in line 2. However, it is unclear what exactly the term “one” represents first or second, and therefore this claim is rendered as indefinite.
Claim 6 recites “one or more of the first electrode”. However, it is unclear what exactly the term “one or more” represents, and therefore this claim is rendered as indefinite.

Regarding claims 9-11, the phrase "and/or" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and/or"), thereby rendering the scope of the claim(s) unascertainable.  

The dependent claims are rejected for depending upon a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, constitute impermissible hybrid claims combining method and apparatus limitations. The method claim 16 needs to be separate as an independent claim.

The dependent claims are rejected for depending upon a rejected base claim.

Claim 18-20 recite the limitation "the control method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AN et al. US 2017/0365217.

a first electrode layer (181), disposed on the pixel circuit and comprising a plurality of first electrodes (181); 
a pixel defining layer (190, ¶87), disposed on the first electrode and defining a plurality of openings thereon, a light emitting structure layer (195, ¶79) being disposed in the opening (190) of the pixel defining layer to form a plurality of sub-pixels; 
at least a second electrode (200, ¶79), disposed on the light emitting structure layer (195); 
at least a scanning line (GL) and at least a data line (DL) connected to the pixel circuit (the pixel circuit); wherein the pixel circuits have a one-to-one correspondence with the first electrodes (181), the sub-pixels have a one-to-one correspondence with the first electrodes (181), the second electrode (200)  is a surface electrode, 
the scanning lines (GL) control the turning on and turning off of the pixel circuit, and when the pixel circuit is turned on (See ¶81: [0081] A source S of the driving thin film transistor Td may be connected to the voltage line VL, and a drain D thereof may be connected to the pixel electrode 181 of the organic light-emitting diode OLED. The capacitor Cst may be connected between a gate G of the driving thin film transistor Td and the voltage line VL. The switching thin film transistor Ts may be connected to the gate line GL, the data line DL, and the gate G of the driving thin film transistor Td and thus transmits the data signal Dm to the gate G of the driving thin film transistor Td in response to the scan signal Sn. The data signal Dm may be transmitted to the gate G of 
the data line (DL) provides a drive current for the first electrode to control illumination of the sub-pixels (See ¶82: [0082] The driving thin film transistor Td may generate light-emission current IOLED, based on a voltage between both terminals of the capacitor Cst connected between the gate G and the source S of the driving thin film transistor Td, and may output the light-emission current IOLED to the organic light-emitting diode OLED. The organic light-emitting diode OLED may emit light with a brightness corresponding to the magnitude of the light-emission current IOLED.)

Regarding claim 2, AN teaches the display panel according to claim 1, wherein the pixel circuit comprises at least one switching device, and the switching device comprises a first terminal, a second terminal, and a control terminal; and the scanning lines are connected to the control terminal of the switching device, the data lines are connected to the first terminal of the switching device, and the first electrode is connected to the second terminal of the switching device. ([0080] The pixel circuit of FIG. 2 may include two thin film transistors, e.g., a switching thin film transistor Ts and a driving thin film transistor Td, and a single capacitor Cst. The pixel circuit may be connected to a gate line GL that transmits a scan signal Sn, a data line DL that transmits a data signal Dm, and a voltage line VL that transmits the first driving voltage ELVDD. A voltage level of the first driving voltage ELVDD may be higher than that of the second driving voltage ELVSS. [0081] A source S of the driving thin film transistor Td 

Regarding claim 3, AN teaches the display panel according to claim 2, wherein the first electrode is an anode, the second electrode is a cathode, and when the pixel circuit comprises one switching device, the switching device is a driving thin film transistor, and the first terminal is a source or a drain of the driving thin film transistor, the second terminal is a drain or a source of the driving thin film transistor, the control terminal is a gate of the driving thin film transistor; and the driving thin film transistor has a top gate structure or a bottom gate structure. ([0084] In an implementation, the pixel electrode 181 may be an anode of the organic light-emitting diode OLED and the common electrode 200 may be the cathode of the organic light-emitting diode OLED as illustrated in FIG. 2. In an implementation, the opposite to the case of FIG. 2 is possible. In an implementation, the pixel electrode 181 may serve as the cathode of the organic light-emitting diode OLED, and the common electrode 200 may serve as the anode of the organic light-emitting diode OLED.)

Regarding claim 4, AN teaches the display panel according to claim 3, wherein the at least a scanning line is disposed in the same layer as the gate; or the at least a scanning line is disposed above or below the gate. ([0095] The first conductive layer 140 on the first insulating layer 130 may include a gate electrode GE of the thin film transistor TFT. The gate electrode GE may overlap the channel region CR, and a channel that connects the source region SR to the drain region DR may be formed in the channel region CR according to a voltage that is applied to the gate electrode GE. The first conductive layer 140 may include, e.g., molybdenum (Mo), aluminum (Al), copper (Cu), or titanium (Ti), and may include a single layer or multiple layers. The first conductive layer 140 may be referred to as a gate electrode layer. In an implementation, the first conductive layer 140 may include the gate line GL of FIG. 2, which transmits the scan signal Sn.)

Regarding claim 5, AN teaches the display panel according to claim 3, wherein the at least a data line is disposed in the same layer as the first electrode. (0097] The drain electrode DE may connect the drain region DR to the pixel electrode 181, and may be referred to as a connection electrode. In an implementation, according to a design of each pixel PX, the source electrode SE or the drain electrode DE may be omitted. In this case, the source electrode SE or the drain electrode DE may be connected to another thin film transistor or another element via a wiring region having conductivity within the active layer 120. In an implementation, the second conductive layer 160 may include the data line DL of FIG. 3.)

Regarding claim 6, An teaches the display panel according to claim 1, wherein one or more of the first electrode, the second electrode, the data lines, and the scanning lines are made of a transparent conductive material. ([0099] the third (anode) conductive layer 180 may include a transparent electrode layer including at least one conductive material, e.g., indium tin oxide (ITO). [0103] The common (cathode) electrode 200 may be a transparent electrode.)

Regarding claim 7, An teaches the display panel according to claim 6, wherein the transparent conductive material is indium tin oxide, indium zinc oxide, silver-doped indium tin oxide or silver-doped indium zinc oxide. ([0099] the third conductive layer 180 may include a transparent or semi-transparent electrode layer including at least one conductive material, e.g., indium tin oxide (ITO), indium zinc oxide (IZO), or aluminum zinc oxide (AZO).)

Regarding claim 16, An teaches a method for controlling the display panel according to claim 1, comprising: transmitting a scanning signal to the scanning lines, the scanning lines control a row of the pixel circuits to be turned on simultaneously; transmitting a data signal to the data lines, when the pixel circuit is turned on, the data lines supply a drive current to the first electrode to control illumination of the sub-pixel.
([0081] A source S of the driving thin film transistor Td may be connected to the voltage line VL, and a drain D thereof may be connected to the pixel electrode 181 of the organic light-emitting diode OLED. The capacitor Cst may be connected between a OLED, based on a voltage between both terminals of the capacitor Cst connected between the gate G and the source S of the driving thin film transistor Td, and may output the light-emission current IOLED to the organic light-emitting diode OLED. The organic light-emitting diode OLED may emit light with a brightness corresponding to the magnitude of the light-emission current IOLED.)

Regarding claim 17, An teaches the method according to claim 16, wherein a luminance brightness of the sub- pixel is controlled by controlling a pulse width of the data lines. ([0082] The driving thin film transistor Td may generate light-emission current IOLED, based on a voltage between both terminals of the capacitor Cst connected between the gate G and the source S of the driving thin film transistor Td, and may output the light-emission current IOLED to the organic light-emitting diode OLED. The organic light-emitting diode OLED may emit light with a brightness corresponding to the magnitude of the light-emission current IOLED.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN as applied to claim 1 above, and further in view of Isa et al. US 2006/0170111.
Regarding claim 8, AN teaches the at least a scanning line extend in parallel along a first direction, the at least a data line extend in parallel along a second direction, the first direction intersects with the second direction and at least one side of the scanning lines (see AN ¶56-¶57: [0056] Each of the gate lines GL may extend in the first direction D1, and may be connected to pixels PX on the same row to transmit gate signals, such as scan signals, to the pixels PX. The gate lines GL on the first display region DAa may be referred to as first gate lines, and the gate lines GL on the second display region DAb may be referred to as second gate lines. [0057] Each of the data lines GL may extend in the second direction D2, and may be connected to pixels PX on the same column to transmit a data signal having a data voltage to the pixels PX. The data lines DL on the first display region DAa may be referred to as first data lines, and the data lines DL on the second display region DAb may be referred to as second data lines.)

	Isa teaches the invention can be applied to a display device includes a light emitting display device in which a TFT is connected to a light emitting element in which a layer containing an organic material or a mixture of organic and inorganic materials which emit light, called electroluminescence including data wire 117 has a wave shape. See Isa Fig 5B and ¶14-¶16.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the data wire has a wave shape disclosed by Isa for the data lines of An. The motivation for doing so would provide a technique of stably forming a component such as a wiring included in the semiconductor device or the display device, with a desired shape, while fabricating a large size display with high yield low cost. Isa ¶6-¶7.

	
Regarding claim 9, An and Isa teach the display panel according to claim 8, wherein a first pitch is disposed between adjacent scanning lines, and the first pitch changes continuously or intermittently; and/or a second pitch is disposed between adjacent data lines, and the second pitch changes continuously or intermittently; and/or a width of the scanning lines changes continuously or intermittently; and/or a width of the data lines changes continuously or intermittently. (Isa teaches one feature of a semiconductor device of the present invention is to include a first conductive layer in which the line width is continuously varied and a second conductive layer in which the line width is continuously varied, in which side portions of the first and the second 

Regarding claim 10, An and Isa teach the display panel according to claim 8, wherein both sides of the scanning lines in the extending direction have a wave shape, and wave peaks of the two sides are oppositely disposed, and wave troughs are oppositely disposed; and/or both sides of the data lines in the extending direction have a wave shape, and wave peaks of the two sides are oppositely disposed, and wave troughs are oppositely disposed. (Isa teaches [0015] One feature of a semiconductor device of the present invention is to include a first wiring having a plurality of line widths and curving in at least one portion and a second wiring having a plurality of line widths and curving in at least one portion, in which the first wiring is symmetrical along the centerline, the second wiring is symmetrical along the centerline, and a distance between the first and the second wirings is uniform.)

Regarding claim 11, An and Isa teach the display panel according to claim 10, wherein a first connecting portion is formed at a corresponding position of the wave troughs of the scanning lines; and the first connecting portion is strip-shaped; and/or a second connecting portion is formed at a corresponding position of the wave troughs of the data lines, and the second connecting portion is strip-shaped; and/or the first connecting portion is an electrical connecting area of the scanning lines and the switching device; and/or the second connecting portion is an electrical connecting area 

Regarding claim 12, An and Isa teach the display panel according to claim 1, wherein the first electrode is circular, elliptical or dumbbell shaped.
(Isa teaches [0018] One feature of a semiconductor device of the present invention is to include a gate electrode layer, a gate insulating layer, a semiconductor layer, a source electrode layer, and a drain electrode layer, in which line widths of the source and the drain electrode layers are continuously varied; side portions of the first and the second conductive layers each have a continuous wave shape; and a distance between the source and the drain electrode layers is uniform.)

Regarding claim 13, An and Isa teach the display panel according to claim 12, wherein the sub-pixels are circular, elliptical or dumbbell shaped. (Isa teaches the sub-pixels 211, each of sub-pixels has a shape having a curvature, a knot, or droplet. See Isa ¶169-¶170).



Regarding claim 19, An and Isa teach the control method according to claim 18, wherein the driving chip is a passive matrix organic light emitting diode driving chip. (Isa teaches the signal line driver circuit 602 is a driving IC or chip on glass. See ¶96).

Regarding claim 20, An and Isa teach the control method according to claim 16, wherein the scanning signal is transmitted to the scanning lines through a shift register circuit. (Isa teaches the gate driving circuit intently has a shift register).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN as applied to claim 1 above, and further in view of Ding et al. 2018/0053032.
Regarding claim 14, AN fails to teach a display screen, comprising at least a first display area and a second display area, and a photosensitive device being disposed below the first display area; wherein the first display area is provided with the display panel of claim 1, and the second display area is provided with a passive matrix organic light emitting diode display panel or an active matrix organic light emitting diode display panel.
Ding teaches the organic light-emitting units are arranged in an array of 2 rows and 2 columns, each of the organic light-emitting units and each of the photosensitive 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the photosensitive devices disposed below a first display area and a second display area is provided with the active matrix organic light emitting diode configuration disclosed by Ding for the display device of An. The motivation for doing so would improve fingerprint identification precision, without occupying the area of a display screen and forming a hole in encapsulating glass, thereby reducing the cost, improving the reliability of the panel and facilitating use of users. Ding ¶15.

	
Regarding claim 15, AN and Ding teach the display screen according to claim 14, wherein the display panel disposed in the second display area is an active matrix organic light emitting diode display panel, the cathode of the display panel of the first display area and the cathode of the display panel of the second display area share a full-surface electrode. (Ding teaches the cathode 153 of the first display area 150 and the cathode of the second display area 130 share a full-surface electrode. See Ding ¶29 and Figs. 1A, 1B).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: April 14, 2021